GRIFFIN, J.
Willie Eddie Ports appeals the denial of a petition for writ of habeas corpus. This is the tenth appeal he has taken concerning lower court case numbers 90-1081-CFB, 93-1402-CFA and 93-1127-CFA. The issue he raises in this petition is untimely, successive and completely without merit. We affirm the denial of the petition.
We warn appellant that if he again attacks these convictions or sentences, we will likely issue an order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), requiring him to show cause why he should not be banned from further pro se filings and for consideration of disciplinary action pursuant to section 944.279(1), Florida Statutes (2005).
AFFIRMED.
SAWAYA and TORPY, JJ., concur.